Citation Nr: 0412511	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a left elbow injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to May 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 RO decision which, in 
pertinent part, granted service connection for a left 
shoulder disability with a 10 percent evaluation and a left 
elbow disorder with a 0 percent (noncompensable) rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In his substantive appeal (VA Form 9) received in October 
2003, the veteran indicated that he wanted a hearing before a 
Veterans Law Judge (VLJ) at the RO (i.e., Travel Board 
hearing).  Since Travel Board hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (2003)), the Board is remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.  

Accordingly, the case is REMANDED for the following:  

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



